Opinion of the Court, by
Judge Owsley.
THE record in this case exhibits a gross and palpable abuse of the process of the court, as well in causing the execution to issue, as in selling thereunder the land of the appellees. The execution appears to have caused to issue by persons having no interest therein; and although they were permitted to have it issued, they were allowed to do so with an express understanding that the land which was afterwards sold, should not be taken in execution; and after thus causing the execution to issue, instead of selling the land at the most notorious place on it, the sale appears to have been made at an obscure place, and under circumstances evidently indicating an intention to sacrifice, for the inadequate sum of sixty-seven dollars, a tract of seventeen hundred and fifty acres, proved to be worth fifteen dollars per acre. The sale effected under these circumstances, we can have no hesitation in pronouncing fraudulent, and it was correctly set aside by the court below.
Judgment affirmed with costs.